Silverman, J. (dissenting).
We would reverse the order appealed from and deny defendant Housing Authority’s motion to amend its answer to include the defense of collateral estoppel, and deny its motion for summary judgment dismissing the complaint.
*420In our view, the decision of the Medical Board and Trustees of the Employees Retirement System disallowing the claim of plaintiff, a New York City sanitation man, for accident disability, and thus necessarily rejecting his claim that he stumbled and fell on a tree stump, should not be res judicata (issue preclusion) with respect to that question of fact in his action for personal injuries against the City Housing Authority.
This does not mean that the disallowance of the claim for accident disability retirement can be attacked. It is well recognized that the question “whether the prior determination should be vacated” is different from the question “whether it should be given conclusive effect beyond the case in which it was made”. (Gilberg v Barbieri, 53 NY2d 285, 292.)
We think that the retirement allowance proceeding before the Medical Board and the Trustees of the Retirement System does not constitute that “full and fair opportunity to contest the decision” which is a prerequisite to collateral estoppel. (Schwartz v Public Administrator of County of Bronx, 24 NY2d 65, 71.)
When the first decision is by an administrative agency, issue preclusion requires that the administrative agency that rendered the first decision shall have acted “in a quasi-judicial capacity” rather than in some executive or quasi-legislative capacity. (Matter of Venes v Community School Bd., 43 NY2d 520, 525.)
“The doctrines of res judicata and collateral estoppel are applicable to give conclusive effect to the quasi-judicial determinations of administrative agencies * * * when rendered pursuant to the adjudicatory authority of an agency to decide cases brought before its tribunals employing procedures substantially similar to those used in a court of law.” (Ryan v New York Tel. Co., 62 NY2d 494; emphasis added; accord Restatement, Judgments 2d, § 83, Comment b, at p 268.) The administrative forum must have the “essential procedural characteristics of a court.” (Restatement, Judgments 2d, § 83, Comment b, at p 269.) The procedure of the Retirement System does not meet these requirements; in particular, there is no court-like hearing — no examination and cross-examination of witnesses, no *421presiding officer performing the functions of a Judge, no “adversary proceeding.” (Cf. Matter of Venes v Community School Bd., 43 NY2d, at p 525.) In Nasem v Brown (595 F2d 801, 807), and Capital Tel. Co. v Pattersonville Tel. Co., 56 NY2d 11, 21), issue preclusion was denied with respect to administrative agencies, in part because there was no court-like hearing.
Further, even when the first determination is by a court, issue preclusion may not apply where “the party against whom it is invoked can avail himself of procedures in the second action that were not available to him in the first action and that may have been significantly influential in determination of the issue. Differences in this regard include such procedures as discovery devices and plenary as distinct from summary hearing.” (Restatement, Judgments 2d, § 29, Comment d, at p 293.) The opportunity for judicial review of a determination of the Retirement System is obviously more limited than the judicial examination and review in an independent plenary suit like an action for damages for personal injury.
To the extent that the decision in Ashcraft Excavating Co. v Clark (79 AD2d 722 [3d Dept]) appears to be contrary to our views, we respectfully disagree with it.
Carro and Bloom, JJ., concur with Fein, J.; Murphy, P. J., and Silverman, J., dissent in an opinion by Silver-man, J.
Order, Supreme Court, New York County, entered on June 30, 1983, affirmed, without costs and without disbursements.